Citation Nr: 1531398	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of the bilateral feet.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1996, from October 2001 to May 2002, and from January to November 2007, with additional service in the Navy Reserves until 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
	
The Veteran's original claim asked for service connection for a sinus disability, but the RO reframed it as a claim for allergic rhinitis.  The Board has added the issue of entitlement to service connection for a sinus disability as a an additional claim for consideration.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this decision, the Board is granting service connection for bilateral plantar fasciitis.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral plantar fasciitis is related to service.


CONCLUSION OF LAW

The criteria are met for service connection for bilateral plantar fasciitis.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The August 2012 VA examiner opined that plantar fasciitis was related to service, as he had the symptoms in service, and that recurrences of plantar fasciitis are common.

Accordingly, service connection for bilateral plantar fasciitis is granted.


ORDER

Service connection for bilateral plantar fasciitis is granted.


REMAND

The Veteran's remaining claims require additional development before they may be adjudicated on their merits.

The Veteran's active duty (AD) has been established as the three periods listed in the Introduction.  The Board notes he was in the Reserves, and it is likely that he has additional periods of active or inactive duty for training (ACDUTRA and INACDUTRA).  On remand, an effort must be made to determine whether all periods of AD, ACDUTRA, and INACDUTRA have been verified.

In regard to service connection for an acquired psychiatric disability, the Veteran asserts that it is related to his last period of AD service, when he was stationed in Kuwait, and also serving in Iraq and Qatar.  In a statement received in April 2014, he said that, upon landing, he immediately was fearful of attacks.  He said he was consumed with fear of explosions, and felt helpless.  He said he was constantly on edge because of exploding ordnances.  He also argues that his insomnia and anxiety started in his first period of AD, while stationed on the USS Emory S. Land (AS 39).  He said he was always anticipating being woken up or having his sleep disrupted, and was so stressed about that, that he was never able to relax and get decent sleep.  These assertions should be addressed by a VA examiner.  

He said that he had an "out brief" with a psychiatrist in October 2007, but it is unclear if this was for treatment or informational purposes.  He also indicated receiving treatment at the VA clinic in St. Augustine, Florida, as well as at the Mayo Clinic Primary Care Center in St. Augustine, Florida.  These records must be obtained for review.

Finally, he has asserted that sleep apnea and headaches should be service connected as secondary to his acquired psychiatric disability.  These theories should be investigated by a VA examiner.

In regard to a sinus disability and allergic rhinitis, another VA examination opinion must be obtained.  The August 2010 VA opinion is inadequate because it does not address whether any sinus disability is related to service.  Upon remand, another VA nose and sinus examination is to be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his acquired psychiatric disability, his sleep apnea, his headaches, and his sinus disability and allergic rhinitis.  Make arrangements to obtain all identified records not already associated with the claims file, to include copies of records from the VA clinic in St. Augustine, Florida, and the Mayo Clinic Primary Health Care Center in St. Augustine, Florida.

2.  Ask the Veteran to identify any periods of active or inactive duty for training (ACDUTRA & INACDUTRA), as well as whether he had any additional periods of active duty service.  Make all necessary efforts to verify his periods of active duty, ACDUTRA, and INACDUTRA service.  All efforts should be memorialized in the file.

3.  Ensure that the Veteran's entire personnel file has been associated with the claims file.

4.  Schedule the Veteran for an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any acquired psychiatric disability diagnosed during the pendency of his claim is related to service.  The examiner is asked to review the file prior to the examination, and to conduct a complete examination.

The Veteran asserts that he was constantly fearful of IED explosions while deployed in 2007, and that he felt helpless most of the time there.  He also argues that he was constantly on edge while stationed on the USS Emory S. Land (AS 39) during his first period of service, and never able to relax or to get restful sleep.  His wife's April 2015 statement indicates that he tosses and turns in his sleep, has flashbacks to his time in Kuwait, and is often angry or depressed.  She said that he was not like that before he went to Kuwait.  The Veteran also reported feeling worse upon returning from Kuwait than he had when he left for Kuwait.

The record does not show mental health symptoms during his first period of active duty, but that fact alone is not dispositive of the question as to whether any current diagnosis is related to service.  The record shows he was seeking mental health treatment in 2006, reportedly after his mother-in-law died.  He was taking prescription anti-depressants, but a January 2007 note indicates that he was not going continue to take them once he went to Kuwait, that he had improved.  The record does not show mental health treatment while in Kuwait, but that fact alone is not dispositive of the question as to whether any current diagnosis is related to service.  He sought treatment after he returned, often complaining of the stress caused by the Navy.  

The examiner is asked to opine as to whether it is as likely as not (50 percent or greater probability) that any current diagnosis is directly related to service, in that his symptoms were caused by the stressors noted above or that his symptoms began in service and continue to this day.  

If the examiner finds that he entered into active duty with a pre-existing diagnosis, the examiner is asked to point out the clear and unmistakable evidence that makes it undebatable that he entered a period of duty with a preexisting diagnosis.  If it is undebatable that he had a preexisting disability, the examiner is then asked whether it is also undebatable that his preexisting diagnosis did not undergo a permanent increase in severity beyond the normal progression of the disability (that is, it was not aggravated) during a period of service.  If it is undebatable that it was not aggravated, the examiner is asked to point to the evidence that led to that conclusion.  

All opinions must be supported with explanatory rationale that cites to specific evidence in the record as well as to medically accepted knowledge.

5.  Make arrangements with an appropriate physician to obtain a supplemental VA examination opinion regarding whether it is as likely as not (50 percent or greater probability) that obstructive sleep apnea (OSA) is related to service.  

The Veteran asserts his OSA started while working as a boiler tech on the USS Emory S. Land (AS 39).  He said that people complained of his snoring.  He said that people also complained of his snoring while stationed in Kuwait.  He complained that he had insomnia and sleeplessness, accompanied by headaches.  An absence of complaints in the STRs is not dispositive of the question as to whether current OSA is related to service.  

An August 1994 STR shows a complaint of snoring, which was reportedly keeping his wife up at night.  The record indicates that the plan was to consider LAUP (laser assisted uvulopalatoplasty), although it is unclear whether there was any follow up about this.  He had a nasal polyp removed in 1994, and it appears that an August 1994 STR lists residual rhinitis as a result.  His STRs show that he was found to be overweight at his September 1996 separation examination.

The August 2010 VA examiner opined against a relationship to service, noting that snoring and congestion does not necessarily mean OSA, but he did not comment on the polyp removal in 1994 or that LAUP was also  considered.  She noted that the Veteran has become increasingly obese over the years, but did not comment on the September 1996 finding that he was overweight.  She did not appear to acknowledge the Veteran's statements. The current VA examiner is asked to address these gaps in the previous examination opinion.

The examiner is also asked to provide an opinion on whether any diagnosed acquired psychiatric disability, and whether any diagnosed sinus disability or rhinitis, are as likely as not (50 percent or greater probability) causing or aggravating (that is, causing a permanent increase in severity beyond the normal progression of the disability) OSA.

All opinions are to be supported with explanatory rationale, including citation to specific evidence in the record and medically accepted knowledge.

6.  Schedule the Veteran for an examination with an appropriate physician for an opinion on whether he has a sinus disability, allergic rhinitis, or both.  Following diagnoses, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any of his current diagnoses are related to service.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination with all necessary diagnostic tests.

The Veteran originally claimed service connection for a sinus disability, which he asserts began while working as a boiler tech on the USS Emory S. Land (AS 39).  He said he was exposed to fuel oil and stack gases.  He said that his problems increased while in Kuwait, and that he was treated for chronic sinus infections in Kuwait and since that time.  He also said that he takes Allegra D to breathe through his nose.

His STRs show treatment for an upper respiratory infection in August and September 1989, and a nasal polyp in 1994, which was removed.  In the July 1994 Report of Medical Examination, his nose was found "abnormal" due to a right nasal mucosa polyp.  In August 1995, he completed a Health Surveillance Form on Respiratory Protection, indicating in the last five years problems with a chronic cough, phlegm, and hay fever, explaining that he had sinus problems.  Different handwriting notes these problems were in the "past."  He was treated for symptoms of nasal congestion in May 1996.  His September 1996 separation examination shows a normal nose.  His October 2001 entrance examination shows a normal nose.  He had sinusitis in September and November 2011.

The examiner is asked whether it is as likely as not (50 percent or greater probability) that any current diagnosed sinus disability or rhinitis is related to the symptoms and diagnoses from service.

All opinions are to be supported with explanatory rationale including citation to evidence in the record and to medically accepted knowledge.

7.  Schedule the Veteran for an appropriate examination for an opinion on whether his headaches are as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file before the examination.

The Veteran's STRs contain few complaints of headaches, but that fact alone is not dispositive to the question as to whether current headaches are related to his service.  The Veteran asserts that they started aboard the USS Emory S. Land (AS 39), which he thought was due to inhalation of fumes from fuel oil and stack gases.  He said that his headaches increased while in Kuwait, due to stress and also to sleeplessness.  He said that the CPAP machine he uses for his OSA and sleep aids he takes help with the headaches.

The examiner is asked to provide an opinion on whether headaches are as likely as not (50 percent or greater probability) directly related to service, in that they were caused by service or started in service and continue to this day.  

The examiner is asked to provide an opinion on whether OSA, any diagnosed acquired psychiatric disability, and any diagnosed sinus disability or diagnosed rhinitis have caused or aggravated (that is, caused a permanent increase in severity that is beyond normal progression) headaches.

8.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

9.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


